rt                                           DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 10/19/2022 and 06/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                    
                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a third one of the compartments" in lines 1-2, which is unclear since the previous claims from which claim 4 depends has no antecedent basis for a third one of the compartments. Claim 1 requires a plurality of compartments which encompasses an embodiment having only two compartments. It is suggested to amend the claim 4 to recite, “wherein the plurality of compartments includes at least three compartments”. Therefore, for examination purposes, the limitation is being considered as -- wherein the plurality of compartments includes at least three compartments --.
Claim 15 recites the limitation "the cavity" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cavity" in line 2. There is insufficient antecedent basis for this limitation in the claim.

                                    Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 13 and 20 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Kruck et al. (US 5,007,246).
In regards to claim 1, Kruck discloses a vacuum adiabatic body (chest freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum) comprising: a first plate (sheet portion 270a of walls 54-58; Figs. 1 and 16); a second plate (sheet portion 272a of side walls 54-58; Figs. 1 and 16); a vacuum space (vacuum space 280; refer to col.12, lines 48-52; also Fig. 16) disposed between the first plate and the second plate; and a heat exchange module (module of evaporator 68 and evaporator fan 74; Figs. 4-5) that includes a first cover (an inner wall 64; Fig. 4) adjacent (near) to the first plate and a second cover (an outer wall 66; Fig. 4) coupled to the first cover (as can be seen in Fig. 4), wherein the first cover includes a plurality of compartments (compartments such as recess 240, shroud 178 that accommodating the evaporator 68, the evaporator fan 74 and other components; as can be seen in Fig. 4) facing the second cover (as can be seen in Figs. 4-5).  
In regards to claim 2, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Kruck discloses wherein the heat exchange module (module of evaporator 68 and evaporator fan 74; Figs. 4-5) includes an evaporator (68) and a fan (74) disposed between the first cover (64) and the second cover (66), (as can be seen in Fig. 4), and the heat exchange module is configured to cycle air through the evaporator and a cavity (space within freezer 50), wherein the fan (74) and the evaporator (68) are disposed at a first one of the plurality of compartments (as can be seen in Fig. 4).  
In regards to claim 3, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Kruck discloses wherein a second one of the compartments is partitioned from the first one of the compartments (as can be seen in Figs. 4-5), and the second one of the compartments is configured to accommodate a temperature sensor (thermostat 238 is being considered as temperature sensor since col.10, lines 62-64 of Kruck states that thermostat 238 to control the level of refrigeration within the freezer 50, therefore, since thermostat regulates temperature, it is clear that thermostat can be a sensor or can include a sensor and meeting the limitation of temperature sensor; as can be seen in Figs. 4-5).  
In regards to claim 4, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Kruck discloses wherein a third one of the compartments is partitioned from the first one of the compartments and the second one of the compartments (as can be seen in Figs. 4-5), and the third one of the compartments is configured to accommodate a lamp (a light source 88), wherein the third one of the compartments is disposed between the first one of the compartments and the second one of the compartments (as can be seen in Figs. 4-5).  
In regards to claim 7, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Kruck discloses wherein the second one of the compartments is disposed at a top of the heat exchange module (as can be seen in Figs. 4-5).  
In regards to claim 13, Kruck discloses a vacuum adiabatic body (chest freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum) comprising: a first plate (sheet portion 270a of walls 54-58; Figs. 1 and 16); a second plate (sheet portion 272a of side walls 54-58; Figs. 1 and 16); a vacuum space (vacuum space 280; refer to col.12, lines 48-52; also Fig. 16) disposed between the first plate and the second plate; and a heat exchange module (module of evaporator 68 and evaporator fan 74; Figs. 4-5) disposed adjacent (near) to the first plate (as can be seen in Figs. 4-5), and is configured to heat-exchange a refrigerant (via refrigerant system; col.4, lines 34-40), wherein the heat exchange module comprises: a rear cover (rear partition 170); and a front cover (front panel that accommodates louver 78 and 80) to connect to the rear cover and define an inner space of the heat exchange module between the rear cover and the front cover (as can be seen in Figs. 4-5).  
In regards to claim 20, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 13. Further, Kruck discloses wherein the heat exchange module includes an evaporator (68) and a fan (74) disposed in the inner space of the heat exchange module (as can be seen in Figs. 4-5).  

                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruck et al. (US 5,007,246) in view of Yoshiaki et al. (JPS 5640061, see attached translation).
In regards to claim 5, Kruck meets the claim limitations as set forth above in the rejection of claim 3. Further, Kruck discloses wherein the second one of the compartments (240) is disposed at a first side (upper side) of the first one of the compartments (as can be seen in Figs. 4-5), but fails to explicitly teach comprising a conduit passage configured to provide passage of a refrigerant conduit, the conduit passage is disposed at a second side of the first one of the components, the second side being opposite to the first side.  
        Yoshiaki teaches vehicle-mounted refrigerator (1; Fig. 1), wherein a conduit passage (229; Fig. 3) configured to provide passage of a refrigerant conduit, through which a refrigerant conduit (219; Fig. 3) passes, the conduit passage is disposed at a second side (left side wall) of the first one of the components, the second side (right side wall) being opposite to the first side.
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kruck to add a conduit passage configured to provide passage of a refrigerant conduit, the conduit passage is disposed at a second side of the first one of the components, the second side being opposite to the first sideas taught by Yoshiaki in order to provide support for the conduit of the refrigerator cooling system.
In regards to claim 8, Kruck discloses a vacuum adiabatic body (chest freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum) comprising: a first plate (sheet portion 270a of walls 54-58; Figs. 1 and 16); a second plate (sheet portion 272a of side walls 54-58; Figs. 1 and 16); a vacuum space (vacuum space 280; refer to col.12, lines 48-52; also Fig. 16) disposed between the first plate and the second plate; and a heat exchange module (module of evaporator 68 and evaporator fan 74; Figs. 4-5) disposed adjacent (near) to the first plate (as can be seen in Figs. 4-5), and is configured to heat-exchange a refrigerant (via refrigerant system; col.4, lines 34-40), but fails to explicitly teach wherein the heat exchange module includes a conduit passage on a side of an interior of the heat exchange module, the conduit passage configured to allow passage of a refrigerant conduit.  
        Yoshiaki teaches vehicle-mounted refrigerator (1; Fig. 1), wherein the heat exchange module further includes a conduit passage (229; Fig. 3) on a side (left side wall) of an interior of the heat exchange module, the conduit passage (229) configured to allow passage of a refrigerant conduit (219; Fig. 3).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kruck such that the heat exchange module further includes a conduit passage on a side of an interior of the heat exchange module, the conduit passage configured to allow passage of a refrigerant conduit as taught by Yoshiaki in order to provide support for the conduit of the refrigerator cooling system.
In regards to claim 10, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 9. Further, Kruck discloses wherein the heat exchange module includes a second compartment (compartment of tab portion 244 having a slot 246) disposed adjacent (near) to the first compartment (as can be seen in Fig. 5) and a third compartment (compartment of recess 240) disposed adjacent (near) to the second compartment and spaced apart from the first compartment (as can be seen in Figs. 4-5), and the heat exchange module includes a temperature sensor (thermostat 238) accommodated in the third compartment (as can be seen in Figs. 4-5).  
In regards to claim 11, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 9. Further, Kruck discloses wherein the sirocco fan (74) is configured to suction air through a rear side of the sirocco fan (74) and to discharge air to a lower side of the sirocco fan (as can be seen in Fig. 4).  
In regards to claim 12, Kruck discloses a refrigerating (cooling) or warming apparatus (chest freezer body 50; refer to Fig. 1) comprising: a cavity (space within freezer 50) having at least one sidewall (side of wall panels 54-58) that is a vacuum adiabatic body (freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum) according to claim 8; a machine room (room accommodating condenser 70 and compressor 72; Figs. 4 and 6) disposed at an outer side of the cavity (as can be seen in Fig. 4); a refrigerator bottom frame (base panel 52) to support the cavity and the machine room (as can be seen in Fig. 3); and
           a compressor (72) disposed at the machine room and configured to compress a refrigerant (Fig. 6); wherein the heat exchanger module includes: a first heat exchange module (module of condenser 70 and condenser fan 76) disposed at the machine room (as can be seen in Figs. 4 and 6) and is configured to heat-exchange the refrigerant; a second heat exchange module (module of evaporator 68 and evaporator fan 74) accommodated in the cavity (as can be seen in Fig. 3) and corresponding to at least one sidewall (wall panel 60) of the cavity to heat-exchange the refrigerant; and wherein the refrigerating or warming apparatus comprises a temperature sensor (thermostat 238 is being considered as temperature sensor since col.10, lines 62-64 states that thermostat 238 to control the level of refrigeration within the freezer 50, therefore, since thermostat regulates temperature, it is clear that thermostat can be a sensor or can include a sensor and meeting the limitation of temperature sensor; as can be seen in Figs. 4-5) disposed at the second heat exchange module, and the temperature sensor is configured to measure a temperature of the cavity (col.10, lines 62-64; as can be seen in Figs. 4-5).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kruck et al. (US 5,007,246) in view of Reed et al. (US 4,326,383). 
In regards to claim 6, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Kruck discloses wherein the fan (74) is configured to suction air from a rear side of the evaporator (68) and to discharge the air (via upper openings or louvers 78; Fig. 4) downward into the cavity (via lower openings 80; Fig. 4). Kruck does not explicitly teach the fan comprises a centrifugal fan. Reed teaches a refrigerator (Figs. 1-2) wherein the fan comprises a centrifugal fan (51; Fig. 2; col.4, lines 40-43). 
        It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified system of Kruck such that the fan comprises a centrifugal fan as taught by Reed in order to draw air through grill and avoids drawing of dust particles into grill (col.6, lines 28-30 of Reed).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck et al. (US 5,007,246) in view of Yoshiaki et al. (JPS 5640061, see attached translation), further in view of Reed et al. (US 4,326,383).
In regards to claim 9, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 8. Further, Kruck as modified discloses wherein the heat exchange module includes a first compartment (compartment of duct 186 and shroud 178 where the evaporator 68 and fan 74 are accommodated; Fig. 4) provided at a lower side (at least shroud 178 being in lower side) of the second heat exchange module, and the heat exchange module including an evaporator (68) and a fan (74), and the evaporator and the sirocco fan are accommodated in the first compartment (as can be seen in Figs. 4-5).
       Kruck does not explicitly teach a sirocco fan provided above the evaporator. Reed teaches a refrigerator (Figs. 1-2) wherein a sirocco fan (centrifugal fan 51; Fig. 2) provided above the evaporator (Fig. 2; col.4, lines 40-43). 
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified system of Kruck such that a sirocco fan provided above the evaporator by Reed in order to draw air from outside of the refrigerator into an elevated air inlet and forcing all of the air between fins of the evaporator (col.7, lines 36-39 of Reed).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kruck et al. (US 5,007,246) in view of Bender et al. (US 4,913,713).
In regards to claim 14, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 13. Further, Kruck discloses wherein the front cover (front panel that accommodates louver 78 and 80) includes a cold air suction port (louver 78) and a cold air discharge port (opening 80).  
          Kruck does not explicitly teach the cold air suction port being at a lower portion of the front cover and the cold air discharge port being at a center of the front cover.
        Bender teaches a cooler, wherein the cold air suction port (237; Fig. 11) being at a lower portion thereof and the cold air discharge port (236; Fig. 11) at a center of the front cover (refer to col.3, lines 20-23 of Bender, wherein air flow paths may be provided, with a fan blowing warm air from the cooling fins either both up and down, or solely toward the top of the unit from a bottom inlet). 
         Therefore, in view of the teachings of Bender, the suction or discharge port can be repositionable and a person skilled in the art before the effective filing date of the claimed invention would recognize that the disposal location of the suction or discharge port would be determined by design factors such as he space required for the placement of the refrigerator, the size of the refrigerator, type of refrigerator etc., (col.2, lines 32-36 and col.3, lines 20-23) for a particular application.    
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kruck such that the cold air suction port to be at a lower portion and the cold air discharge port at a center of the front cover in view of Bender, since the location of the cold air suction and the cold air discharge ports are determined by design factors such as the space required for the placement of the cooler, the size of the refrigerator, type of  refrigerator etc., required for a particular application for a particular application.
In regards to claim 15, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 14, but fails to explicitly teach wherein the cold air discharge port is disposed at a location between one half and two thirds from the bottom of the cavity.   
         Bender teaches a cooler, wherein the cold air discharge port (236; Fig. 11) is disposed at a location between one half and two thirds from the bottom of the cavity (refer to col.3, lines 20-23 of Bender, wherein air flow paths may be provided, with a fan blowing warm air from the cooling fins either both up and down, or solely toward the top of the unit from a bottom inlet). Therefore, in view of the teachings of Bender, the suction or discharge port can be repositionable and a person skilled in the art before the effective filing date of the claimed invention would recognize that the disposal location of the discharge port would be determined by design factors such as the space required for the placement of the refrigerator, the size of the refrigerator, type of refrigerator etc., (col.2, lines 32-36 and col.3, lines 20-23) for a particular application.    
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kruck such that the cold air discharge port being provided at a lateral center of the cavity in view of Bender, since the location of the cold air discharge port is determined by design factors such as the space required for the placement of the cooler, the size of the refrigerator, type of  refrigerator etc., required for a particular application for a particular application.
In regards to claim 16, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 14, but fails to explicitly teach wherein the cold air discharge port is disposed at a lateral center of the cavity to discharge cold air.  
        Bender teaches a cooler, wherein the cold air discharge port (236; Fig. 11) being provided at a lateral center of the cavity (refer to col.3, lines 20-23 of Bender, wherein air flow paths may be provided, with a fan blowing warm air from the cooling fins either both up and down, or solely toward the top of the unit from a bottom inlet) to discharge cold air. Therefore, in view of the teachings of Bender, the suction or discharge port can be repositionable and a person skilled in the art before the effective filing date of the claimed invention would recognize that the disposal location of the discharge port would be determined by design factors such as the space required for the placement of the refrigerator, the size of the refrigerator, type of refrigerator etc., (col.2, lines 32-36 and col.3, lines 20-23) for a particular application.    
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Kruck such that the cold air discharge port being provided at a lateral center of the cavity in view of Bender, since the location of the cold air discharge port is determined by design factors such as the space required for the placement of the cooler, the size of the refrigerator, type of  refrigerator etc., required for a particular application.
In regards to claim 17, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Kruck discloses the heat exchange module comprising: a fan (74) disposed at the inner space of the heat exchange module (as can be seen in Figs. 4-5); and a louver (louvers 78 and 80) configured to guide a flow of the cold air discharged from the fan (as can be seen in Figs. 4-5).  


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kruck et al. (US 5,007,246) in view of Bender et al. (US 4,913,713), further in view of Yoshiaki et al. (JPS 5640061, see attached translation).
In regards to claim 18, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 17, but fails to explicitly teach comprising a container holder configured to be rotated, wherein an orientation of the louver is adjusted when the container holder is to be rotated.  
           Yoshiaki teaches vehicle-mounted refrigerator (1; Fig. 1), wherein further comprising a container holder (corresponding to wire 135, par. 2, wherein wire 135 is covered with a flexible outer cylinder 137a and 137b and frames 131 and 132), (par. 2, wherein one end of wire 135 is attached to the movable frame 132) configured to be rotated, wherein an orientation of the louver (133a, 133b) is adjusted when the container holder (135) is to be rotated (refer to par. 2; Fig. 6).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Kruck such that to further comprising a container holder configured to be rotated, wherein an orientation of the louver is adjusted when the container holder is to be rotated as taught by Yoshiaki in order to adjust the louvers.
In regards to claim 19, Kruck as modified meets the claim limitations as set forth above in the rejection of claim 17, but fails to explicitly teach wherein the louver includes a first plurality of blades and a second plurality of blades, wherein each of the first plurality of blades is perpendicular to a front surface of the front cover, and each of the second plurality of blades is angled less than 90° with respect to the front surface of the front cover. 
          Yoshiaki teaches vehicle-mounted refrigerator (1; Figs. 1 and 6), wherein the louver (133) comprises a first plurality of blades (133a), wherein each of the first plurality of blades connected to a front surface of the front cover (frames 131 and 132); and a second plurality of blades (133b).
         In regard wherein each of the first plurality of blades being perpendicular to a front surface of the front cover, and each of the second plurality of blades being angled less than 90° with respect to the front surface of the front cover, a person skilled in the art would recognize in view of Yoshiaki’s teachings the adjustment of the first and second plurality of blades of the louvers has an impact on change in cooling efficiency of the refrigerator (refer to par. 2 of Yoshiaki). In turn, the adjustability of the first and second plurality of blades of the lovers is a recognized result effective variable.
        Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first plurality of blades being perpendicular to a front surface of the front cover, and each of the second plurality of blades being angled less than 90° with respect to the front surface of the front cover as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
   


                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763